Citation Nr: 0324495	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  00-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from October 1959 to September 
1962, was on active duty for training (ACDUTRA) on September 
30, 1987, and had active service from January 1991 to June 
1991.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from action taken by the Department of Veterans 
Affairs (VA() Regional Office (RO) in San Juan, Puerto Rico.

In a decision in October 1999, the Board denied entitlement 
to service connection for a back disorder.

In November 1999, the veteran endeavored to reopen his claim 
with additional evidence.  

The RO found that the evidence was not new and material in a 
rating action in February 2000, and the veteran filed a 
notice of disagreement thereto.  Statements and Supplemental 
Statements of the Case (SSOC) were thereafter issued which 
initially referred to the issue as shown on the front page of 
this decision; most recently, the SSOC noted the issue to be 
service connection for a back disorder.  However, although 
this would suggest that the RO may have found the case to 
have been reopened, this has not been directly addressed 
thereby.  

For reasons which will be discussed at length in the latter 
portion of this decision, the case must be remanded en toto 
for due process reasons.  However, it will significantly 
expedite equitable overall action in the case, is to the 
veteran's decided benefit, and is entirely appropriate for 
the Board to execute the action taken herein prior to that 
mandatory remand.

During the course of the current appeal, the issue has been 
raised as to entitlement to service connection for a 
dermatological disorder; that is not presently on appeal.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for a back disorder in October 1999.  

2.  Additional evidence, including a private medical opinion, 
which has been submitted since the Board's 1999 denial of the 
claim of service connection, bears directly and substantially 
on the specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence presented since the 1999 Board 
decision is new and material, and the claim for service 
connection for a back disorder including as a result of 
injury has been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 101(16) (West 1991); 38 
C.F.R. § 3.1(k) (2001); see also 38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002). 
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury. 

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or from an injury incurred or 
aggravated during inactive duty for training (INACDUTRA).  38 
U.S.C.A. §§ 101(24) (West Supp. 2002), 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303.  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(21) 
and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty 
performed by members of the National Guard of any state. 38 
C.F.R. § 3.6(c)(3) (2002).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2) (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).   

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 
However, once the claim is reopened, the presumption that it 
is credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

In essence, the veteran argues that he initially injured his 
back when lifting a trailer in September 1987 on ACDUTRA, and 
that this injury was aggravated by subsequent incidents 
during the Persian Gulf War in 1991.

At the time of the Board's October 1999 decision, of record 
were the veteran's service records and post-service clinical 
records showing ongoing care for a back problem variously 
described to include a herniated disc in 1997.

Since the 1999 Board decision, the veteran has submitted 
numerous duplicates of service records that were before the 
Board in 1999 including a DA 2173 relating to September 1987 
at which time there was an incident involving his lifting a 
trailer from a truck utility and the noted onset of pain in  
the lower back.  Numerous other post-service clinical records 
were also received from private and VA sources.

Also submitted was a statement from MV, M.D., dated in August 
2001, relating to the veteran's having hurt his back in 
service in September 1987 and having had subsequent problems 
to date as a result.  It specifically opined that there was 
no evidence of any pre-existing condition and noted that he 
had not experienced any other low back injury to account for 
the post-service symptoms to include the herniated disc.

The opinion from Dr. V was not previously submitted to agency 
decision makers.  It bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and/or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  New and material evidence having been received 
the claim is reopened, and to that extent the appeal is 
allowed. 


ORDER

New and material evidence has been submitted and the 
veteran's claim for entitlement to service connection for 
residuals of a back injury is reopened; to that extent, the 
appeal is allowed.


REMAND

With regard to the substantive merits of the case which must 
now be addressed by the RO, the Board notes that on his 
Substantive Appeal, a VA Form 9, dated in May 2000, the 
veteran indicated that he wanted a personal hearing at the 
RO.  Although this appears to have been handled subsequently 
as if it had been withdrawn, it is unclear as to whether such 
a request was in fact withdrawn.  This should be clarified by 
the RO with the veteran. 

Also, since the prior Board decision, and during the course 
of the current appeal, there has been a significant change in 
the law.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The extensive regulatory provisions now in place, as well as 
associated judicial mandates and clarification, may not have 
been fully conveyed to the appellant and thus he may have 
been unable to avail himself of the benefits thereof.  

It also remains unclear whether the appellant is fully 
apprised of those records for which he is responsible versus 
those which will be obtained by VA, and/or those for which 
his release is required prior to VA obtaining them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Now that the Board has held that the claim is reopened, the 
case is returned for readjudication of the case on the merits 
and for full addressing of all due process considerations as 
follows:   

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Specifically, he 
should be asked to verify the exact 
dates, if possible, of all of his post-
service care for back problems in 1987 
and since 1991, and after appropriate, 
timely release, the RO should assist him 
in the obtaining of all pertinent records 
relating to that care.  These records 
should then be attached to the claims 
file.

2.  The RO, utilizing special guidelines 
now in place, should also endeavor to 
acquire all service records including 
those from Persian Gulf War period and 
these should be attached to the claims 
file.

3.  The RO should clarify the issue with 
regard to whether the veteran wishes a 
hearing at the RO.

4.  The veteran's case should then be 
given to a specialist in orthopedic 
disabilities who has not previously 
evaluated him to render a written, 
substantiated, annotated opinion as to 
the nature of the veteran's post-service 
back disabilities, the relationship, if 
any, to service and/or inservice back 
injury or disabilities, if any, and 
whether there was any impact by one on 
the other.  The examiner should opine as 
to whether it is as least as likely as 
not that the veteran's inservice 1987 
accident when lifting an item from a 
truck caused or was in any way 
responsible for, impacted, and/or 
increased chronic back complaints and 
disability after service., and/or whether 
anything in service in 1991 caused any 
change therein.  The evidence supporting 
such opinions should be annotated.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

6.  The case should then be readjudicated 
by the RO, and if the claim is denied, a 
SSOC should be prepared to include all 
pertinent evidence, including medical 
opinion obtained pursuant to this remand, 
and all pertinent regulations.  The 
veteran should be given a reasonable 
opportunity to respond.  The case should 
then be retuned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



